Citation Nr: 0630289	
Decision Date: 09/26/06    Archive Date: 10/04/06

DOCKET NO.  04-24 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for vascular disease and 
venous insufficiency, secondary to radical prostate surgery.


REPRESENTATION

Veteran represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2003 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, 
Maine, which denied service connection for atherosclerotic 
vascular disease and chronic venous insufficiency, due to 
radical prostate surgery.   

A hearing with an RO Decision Review Officer was held in 
August 2004.  At the hearing, the veteran withdrew from the 
appeal claims of service connection for dyslipidemia, 
hypothyroidism, and psoriasis of the feet and hands, as 
secondary to service-connected adnocarcinoma of the prostate.  
Accordingly, these issues are no longer before the Board. 38 
C.F.R. § 20.204(b).  In September 2005, the veteran appeared 
at a videoconference hearing before the undersigned then 
Acting Veterans Law Judge.  Transcripts of the hearings are 
in the file. 

An August 2004 VA medical opinion, addressing the issue of 
cellulitis/superficial phlebitis in the lower extremities, 
due to radical prostatectomy surgery is referred to the RO.


FINDINGS OF FACT

Vascular disease and venous insufficiency were not causally 
related to or aggravated by radical prostate surgery, which 
was used to treat service-connected adenocarcinoma of the 
prostate.






CONCLUSION OF LAW

Vascular disease and venous insufficiency are not proximately 
due to or the result of a service-connected disability. 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information  and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  The five elements are: 1) veteran status; 
2) existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.

Duty to Notify

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C. 
section 5103(a), must be provided to a claimant before the 
initial unfavorable adjudication by the RO.

The RO provided the veteran VCAA notice by letters in January 
2003 and February 2003, prior to adjudication of the claim.  
The veteran was notified of the evidence needed to 
substantiate the claim of service connection, namely, 
evidence of current disability, evidence of an injury or 
disease, or event in service, causing injury or disease, and 
evidence of a relationship between the current disability and 
the injury, disease, or event in service.  The veteran was 
also informed of the type of evidence needed to substantiate 
the service connection claim based on aggravation by his 
service-connected disability, including notice that temporary 
or intermittent flare-ups of a condition would not be 
considered aggravation, unless the underlying condition had 
worsened.  The veteran was told that VA would obtain medical 
records, employment records, or records of other Federal 
agencies and that he could submit private medical records or 
authorize VA to obtaining private medical records on his 
behalf.  The veteran was also told in the January 2003 letter 
to submit any evidence in his possession.  The February 2003 
letter notified the veteran to submit additional evidence, 
which, in effect, would include any evidence in his 
possession.

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini at 18 Vet. 
App. 112 (38 C.F.R. § 3.159 notice).

Although the VCAA notices do not include the criteria for 
rating vascular disease and venous insufficiency or the 
effective date provisions for service connection, since the 
Board makes no decision on the rating for vascular disease 
and venous insufficiency or the effective dates for service 
connection, any defect with respect to the notice required 
under Dingess at 19 Vet. App. 473 has not prejudiced the 
veteran's claims.



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As no outstanding records have been 
identified, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible, and no 
further assistance to the veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist under the VCAA.  38 C.F.R. § 3.159.  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to support the claim.  A layperson's assertions about a 
question involving a medical diagnosis or medical causation 
do not constitute competent medical evidence. Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder that is proximately due to or the result of a 
service-connected disability can also be service connected. 
38 C.F.R. § 3.310(a).  When aggravation of a disorder for 
which service connection has not been granted is proximately 
due to, or is the result of, a service-connected condition, 
the veteran shall be compensated for the degree of 
disability, and no more, over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The service medical records contain no complaint, finding, or 
history of a vascular disease and venous insufficiency.  
Also, as indicated by an April 2003 VA examination report, 
the veteran did not develop atherosclerotic vascular disease 
until 1988, nearly 20 years after service.  The veteran does 
not dispute these findings.  Rather, he maintains that his 
vascular disease and venous insufficiency were aggravated by 
radical prostate surgery, which was used to treat his 
service-connected adenocarcinoma of the prostate.

Upon review of the record, the Board finds both evidence for 
and against the claim.

The favorable evidence consists of three medical opinions 
submitted by a private physician in April 2003, June 2003, 
and July 2004.  The physician stated in April 2003 that the 
veteran's chronic venous insufficiency was directly affected 
by surgery for his cancer of the prostate.  In June 2003, the 
physician noted that with the stress of the workup and 
subsequent surgery for his prostate cancer, the veteran 
developed progressive intermittent claudication in his legs.  
The physician also indicated in July 2004 that the veteran 
had not had difficulty with his legs prior to his radical 
prostatectomy in March 2001 and that it was very reasonable 
to assume that his pelvic surgery with interruption of the 
veins was the approximate cause of his recurring infections.  
He indicated that the situation was directly analogous to 
women's arms following breast surgery with no dissection.  He 
further noted that the VA examiner's statement, reported 
below, could not be medically supported. 

The unfavorable evidence includes an April 2003 VA artery and 
vein examination report, on which the examiner noted the 
veteran's history of prostatic carcinoma, dating back to 
December 2000 and his March 2001 radical prostatectomy.  The 
examiner also noted the veteran's atherosclerotic disease, 
dating back to 1988, when he developed claudication, and his 
history of chronic venous insufficiency.  The examiner stated 
that there was no medical evidence that prostate cancer or 
radical prostatectomy caused peripheral vascular disease or 
chronic venous insufficiency.  Later in April 2003, the same 
examiner expressed the opinion that since there was no 
correlation between the disorders, there was no aggravation.

Another VA examiner in August 2004 noted that the veteran 
developed carcinoma of the prostate and underwent a radical 
prostatectomy in 2001, and had arterial insufficiency in the 
lower extremities.  Reportedly, no interventional therapy was 
considered at that time.  The examiner noted that the onset 
of symptomatology concerning arterial insufficiency was well-
documented before his radical prostatectomy, and found that 
there had been no exacerbation of the symptomatology of 
intermittent claudication in the lower extremity as a result 
of the radical prostatectomy for carcinoma of the prostate. 

The probative value of a medical opinion is based on the 
medical expert's personal examination of the patient, the 
examiner's knowledge in analyzing the data, and the medical 
conclusion reached.  The credibility and weight to be 
attached to such opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  Greater weight may be placed on one 
physician's opinion over another depending on factors such as 
reasoning employed by the physician and whether or not and to 
the extent to which the physician reviewed the record and 
other evidence. Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  The probative weight of a medical opinion may be 
reduced if the examiner fails to explain the basis for the 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds the April 2003 and August 2004 VA examination 
reports to be more probative than the three opinions provided 
by the private physician, on the question of whether or not 
the vascular disease and venous insufficiency were related to 
the radical prostate surgery.  

Specifically, the private physician's medical opinions are 
not supported by the evidence of record.  The only basis the 
private physician provided for his opinions was the fact that 
the veteran had not had difficulty with his legs prior to his 
radical prostatectomy in March 2001.  However, by his own 
report in May 2001, the veteran began having cramps in his 
left leg on prolonged walking in 1996.  He did not complain 
of claudication at a later physical in 1999; but an April 
1999 examination by the same private physician showed 
complaints of occasional cramping in the legs on walking too 
far.  The physician reportedly could not feel pulses below 
the femoral's bilaterally.  A May 1999 private medical record 
also notes a history of circulation problems.  In June 1999, 
a report by the private physician showed progressive 
cramping, and studies revealed moderate bilateral 
obstruction.  The veteran also complained of aching in his 
calves on walking in the winter of 2000.  All of these 
findings demonstrate leg problems prior to the March 2001 
surgery.  

Additional post-operative records dated from March 2001 to 
July 2001 do not show any complications related to vascular 
disease or venous insufficiency, as result of prostate 
surgery.  Complaints of claudication in the legs were 
reported from May 2001 to July 2001; but there is no 
indication of any increase in his leg problems since the 
surgery.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

As discussed, the April 2003 and August 2004 VA examiners 
noted the veteran's history of venous insufficiency and 
vascular disease prior to surgery and found no medical 
evidence that these disabilities were related to or 
aggravated by the prostate surgery.  These opinions are 
supported by the evidence of record.

For these reasons, the Board places greater weight on the 
April 2003 and August 2004 VA opinions.  As the greater 
weight or the preponderance of the evidence is against the 
claim, the Board concludes that the vascular disease and 
venous insufficiency are not causally related to or 
permanently increased by the radical prostate surgery, which 
was used to treat adenocarcinoma of the prostate; and the 
benefit-of the doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).



ORDER

Service connection for vascular disease and venous 
insufficiency, secondary to radical prostate surgery is 
denied.



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


